This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STEVEN JOHN PETRAKIS, M.D.,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 32,921

 5 BETTY ANN RODRIGUEZ,

 6          Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa A. Hadfield, District Judge

 9 Steven John Petrakis
10 Dulce, NM

11 Pro Se Appellee

12 Betty Ann Rodriguez
13 Albuquerque, NM

14 Pro se Appellant



15                                 MEMORANDUM OPINION

16 GARCIA, Judge.
 1   {1}   Respondent, pro se, appeals from the district court’s order of protection. We

 2 issued a notice of proposed summary disposition, proposing to affirm. Respondent has

 3 filed a response to our notice. Having considered the response, we are not persuaded

 4 that Respondent demonstrated error. We, therefore, affirm.

 5   {2}   On appeal, Respondent challenges the district court’s order of protection against

 6 her on several grounds and complains that the district court did not accept her

 7 arguments about Petitioner’s allegedly harassing conduct. Respondent has never

 8 clearly articulated her issues. In our notice, we explained to Respondent that the Rules

 9 of Appellate Procedure require her to intelligibly list her appellate issues and provide

10 us with a concise and accurate summary of the facts relevant to each of her appellate

11 issues with reference to supporting legal authority. See Rule 12-208(D)(3)-(5) NMRA.

12 This Court will not search the record to develop an appellant’s claims or to find

13 support for those claims. See In re Estate of Heeter, 1992-NMCA-032, ¶ 15, 113 N.M.
14 691, 831 P.2d 990 (“This court will not search the record to find evidence to support

15 an appellant’s claims.”); Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15,

16 137 N.M. 339, 110 P.3d 1076 (stating that an appellate court need not review an

17 undeveloped argument). We cautioned Respondent that we hold pro se litigants to the

18 “same standard of conduct and compliance with court rules, procedures, and orders

19 as are members of the bar.” Newsome v. Farer, 1985-NMSC-096,                     18, 103


                                               2
 1 N.M. 415, 708 P.2d 327; see also Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127

 2 N.M. 301, 980 P.2d 84 (stating that pro se litigants must comply with the rules and

 3 orders of the court and will not be treated differently from litigants with counsel).

 4   {3}   We further explained that given the nature of our calendaring system, we must

 5 rely on the docketing statement as a fair substitute for a complete record of the

 6 proceedings below. See State v. Talley, 1985-NMCA-058, ¶ 22, 103 N.M. 33, 702

 7 P.2d 353. Where an appellant fails “to provide us with a summary of all the facts

 8 material to consideration of [his or her] issue, as required by SCRA 1986,

 9 12-208(B)(3), we cannot grant relief on [the] ground [sought].” State v. Chamberlain,

10 1989-NMCA-082, ¶ 7, 109 N.M. 173, 783 P.2d 483.

11   {4}   We construed Respondent’s issues as challenging the sufficiency of the

12 evidence to support the district court’s protection orders. We informed Respondent

13 that because she did not provide us with a summary of the evidence that was presented

14 at any hearing, we must presume that the protective order was adequately supported

15 by the evidence and propose to affirm. See Reeves v. Wimberly, 1988-

16 NMCA-038, 107 N.M. 231, 755 P.2d 75 (holding that [u]pon a doubtful or deficient

17 record, every presumption is indulged in favor of the correctness and regularity of




                                              3
 1 the [district] court s decision and the appellate court will indulge in reasonable

 2 presumptions in support of the order entered ).

 3   {5}   Our notice went on to explain how we review sufficiency of the evidence claims

 4 and what Respondent must do to comply with our rules and obtain review on the

 5 merits. Respondent did not follow our recommendations. Her response does not

 6 provide us with a summary of the evidence presented relative to any of her complaints

 7 on appeal.

 8   {6}   In fact, in what appears to be subsections (a) through (d) of issue 1, Respondent

 9 seems to be raising new matters not raised in district court, which are not a matter of

10 record and for which we have no factual background. [MIO 1] An appellate court

11 reviews only matters that were presented to the trial court. See Campos Enters., Inc.

12 v. Williams & Co., 1998-NMCA-131, ¶ 12, 125 N.M. 691, 964 P.2d 855; State v.

13 Harrison, 2010-NMSC-038, ¶ 10, 148 N.M. 500, 238 P.3d 869 (“Matters outside the

14 record present no issue for review.” (internal quotation marks and citation omitted)).

15   {7}   To the extent that Respondent complains that Petitioner made false

16 representations and the district court rejected her version of events, we defer to the

17 district court’s credibility determinations and weighing of the evidence. See State v.

18 Vigil, 1975-NMSC-013, ¶ 16, 87 N.M. 345, 533 P.2d 578 (holding that it is for the

19 factfinder to determine the credibility of the witnesses and the weight to be given to

                                               4
 1 their testimony, and the factfinder may reject a defendant’s version of an incident);

 2 Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498, 953 P.2d 33 (“[W]hen

 3 there is a conflict in the testimony, we defer to the trier of fact.”). “It is a bedrock

 4 principle of appellate practice that appellate courts do not decide the facts in a case.”

 5 State v. Gonzales, 1999-NMCA-027, ¶ 9, 126 N.M. 742, 975 P.2d 355.

 6   {8}   We also note that to the extent that Respondent complains that the district court

 7 did not rule on some of her complaints, we imply an adverse ruling on the complaints

 8 where the district court entered judgment that was inconsistent with the relief she

 9 sought. See State v. Vasquez, 2010-NMCA-041, ¶ 37, 148 N.M. 202, 232 P.3d 438

10 (citing Stinson v. Berry, 1997-NMCA-076, ¶ 8, 123 N.M. 482, 943 P.2d 129 (“Where

11 there has been no formal expression concerning a motion, a ruling can be implied by

12 entry of final judgment or by entry of an order inconsistent with the granting of the

13 relief sought.”)).

14   {9}   Because Respondent has not provided this Court with the information we

15 requested, which we need to understand and decide her appellate issues, we must hold

16 that Respondent did not demonstrate error. As we warned in our notice, Respondent’s

17 failure to provide this Court with complete information will almost certainly result in

18 affirmance. See Chamberlain, 1989-NMCA-082, ¶ 7.




                                               5
1   {10}   For the reasons stated above and in our notice, we affirm the district court’s

2 order of protection.



3   {11}   IT IS SO ORDERED.



4
5                                          TIMOTHY L. GARCIA, Judge




6 WE CONCUR:



7
8 RODERICK T. KENNEDY, Chief Judge



 9
10 JAMES J. WECHSLER, Judge




                                              6